UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MAN ZHANG and CHUNMAN ZHANG,
                                                                 :
individually, and as Administrators of the
                                                                 :   17-CV-5415 (JFK) (OTW)
Estate of ZHIQUAN ZHANG,
                                                                 :
                                      Plaintiffs,                :   OPINION & ORDER
                                                                 :
                     -against-                                   :
                                                                 :
THE CITY OF NEW YORK, et al.,                                    :
                                                                 :
                                      Defendants.

-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

I.       Introduction

         Plaintiffs Man Zhang and Chunman Zhang, individually and as Administrators of the

estate of Zhiquan Zhang (“Mr. Zhang”) (collectively, the “Plaintiffs”) bring this action against

Defendants the City of New York; the New York City Department of Correction (“NYCDOC”);

Rikers Island Facilities; New York City Health and Hospitals Corporation (“NYCHHC”); Corizon

Health, Inc. (“Corizon”); Bill de Blasio; Joseph Ponte; Ram Raju; Patsy Yang; Karey Witty; and

various employees of NYCDOC, NYCHHC, and Corizon (collectively, the “Defendants”), for

constitutional violations under 42 U.S.C. § 1983, wrongful death, and related claims arising from

Mr. Zhang’s death while in pretrial detention at Rikers Island prison. Mr. Zhang suffered from

hypertension and coronary heart disease. (Compl. ¶¶ 68-69). Plaintiffs allege that Mr. Zhang

repeatedly complained to correction officers and sought treatment for chest pain; however,




                                                                 1
Defendants did not provide Mr. Zhang with adequate medical care, leading to his death on April

18, 2016 of “hypertensive and atherosclerotic cardiovascular disease.” (Id. ¶ 101).

       Presently before the Court is Plaintiffs’ Motion for Sanctions for alleged spoliation of

evidence. (ECF 183). Specifically, Plaintiffs seek spoliation sanctions for Defendants’ failure to

preserve three categories of documents and information: 1) “documents of bed numbers, bed

charts with numbers and the inmate’s logbook” (“inmate location information”); 2) video

surveillance footage; and 3) telephone recordings. Plaintiffs also seek sanctions because a

correction officer failed to appear for her deposition. Plaintiffs request, in the alternative, (1)

“an adverse influence,” which appears to be a request for the Court to strike Defendants’

pleadings and to enter a default judgment; or (2) an adverse inference instruction. Plaintiffs

also seek costs and attorneys’ fees. For the reasons set forth below, Plaintiffs’ motion is

GRANTED to the extent it seeks attorneys’ fees and costs. Plaintiffs’ request for entry of a

default judgment or an adverse inference instruction is DENIED.

II.    Background

       A.      Factual and Procedural History

       Mr. Zhang was a 61-year-old man incarcerated at Rikers Island prison while awaiting

trial. On April 18, 2016, Mr. Zhang went into cardiac arrest and died. Mr. Zhang’s two sons bring

this action as administrators of their father’s estate, alleging that their father died as a result of

inadequate medical care during his year of pretrial detention. Plaintiffs filed the instant motion

seeking sanctions for Defendants’ alleged failure to preserve inmate location information, video

surveillance footage, and telephone recordings. Plaintiffs argue that Defendants had a duty to


                                                  2
preserve these items, such that Defendants’ failure to impose a litigation hold before they were

destroyed entitles Plaintiffs to spoliation sanctions.

                 1.      Pleadings and Defendants’ Motion to Dismiss

        The Court assumes familiarity with the facts as recounted in the Honorable John F.

Keenan’s Opinion and Order on Defendants’ motion to dismiss. (ECF 126). Defendants filed

their motion to dismiss on October 31, 2017. (ECF 37). Discovery proceeded during the

pendency of the motion to dismiss, except that on June 5, 2018, this Court granted Defendants’

motion to bifurcate discovery related to Plaintiffs’ Monell claims, and to stay Monell discovery

pending resolution of Plaintiffs’ underlying claims. (ECF 118). 1

                 2.      Discovery Disputes Arise Regarding Plaintiffs’ Amended Requests for
                         Production of Documents and Defendants’ Responses

        This matter was referred to Magistrate Judge Andrew J. Peck for general pretrial

management, and referred to me upon Judge Peck’s retirement in early March 2018. (ECF 32).

From January 2018 to the filing of the instant motion in January 2019, the parties litigated

several discovery disputes—many of which had been discussed and resolved—before Judge

Peck and me. The parties’ current dispute is about three categories of information: (1)

documents showing inmate location information in the form of “documents of bed numbers,

bed charts with numbers and the inmate’s logbook,” which Plaintiffs assert is necessary to help

them identify potential witnesses; (2) video surveillance footage of Mr. Zhang’s housing unit for




1
 Judge Keenan granted in part and denied in part Defendants’ motion to dismiss on June 28, 2018. (ECF 126). The
decision on the motion to dismiss did not affect the scope of discovery addressed in this motion.
                                                       3
dates on which Mr. Zhang allegedly complained to correction officers of chest pain during the

night; and (3) telephone recordings between Mr. Zhang and his family and friends.

        On May 1, 2018, this Court held a discovery conference at which the Court addressed,

inter alia, Plaintiffs’ requests for documents showing inmate location information, video

surveillance footage, and telephone recordings. 2 The Court noted its concern with Defendants’

compliance with their discovery obligations, including their decision not to investigate whether

certain responsive documents exist, while at the same time representing that Defendants were

“not in possession of any documents responsive to this request.” (See Transcript of May 1, 2018

Conference (ECF 110), at 50:8-25; 51:1-4; 53-54). The Court thus directed Defendants to review

their responses, identify the requests they had not yet investigated, and modify their responses

accordingly. (Id. at 54). The Court also ordered Plaintiffs to narrow certain of their discovery

requests, including the request for video surveillance footage. (Id. at 98).

        In a letter filed on June 1, 2018, Plaintiffs’ counsel represented that Defendants had

failed to produce the requested video surveillance footage and phone recordings. (Id.).

Plaintiffs had represented that they needed video surveillance footage to show that Mr. Zhang

reported pain and suffering to correction officers during the night but was made to wait until

morning for treatment. (See Transcript of May 1, 2018 Conference (ECF 110), at 68-71).

Plaintiffs’ counsel had chosen six time periods when Mr. Zhang might have sought the

assistance of a correction officer for chest pain during the night. As to the telephone recordings,




2
 References to later discovery conferences will discuss only the three categories of documents relevant to this
sanctions motion.
                                                         4
Plaintiffs argue that the recordings between Mr. Zhang and his family members and friends

“could have revealed that [Mr.] Zhang complained about Defendants’ deliberate indifference to

his life-threatening illness.” (See Plaintiffs’ Memo of Law (ECF 185) at 11).

        Defendants responded on June 4, 2018, arguing, in relevant part: 1) an investigation was

ongoing for documents showing inmate location information; and 2) Defendants provided

Plaintiffs’ counsel with the video surveillance from Mr. Zhang’s death on April 18, 2016, but had

no obligation to “preserve and keep” prior video surveillance or telephone recordings. (ECF

116).

        On June 5, 2018, this Court directed Defendants to produce to Plaintiffs “the documents

of bed numbers, bed charts with numbers” and the head count logbook in the areas of the

prison where Mr. Zhang lived during his period of incarceration, or, in the alternative, to

provide Plaintiffs with a sworn statement explaining how documents reflecting inmate bed

location were maintained by the prison, including any policies related to their retention and

destruction, and which explained why the requested categories of documents could not be

produced. (ECF 118).

        Similarly, the Court directed Defendants to produce to Plaintiffs the “Video Surveillance

Footage and/or tapes, including electronic files and other data” from the dormitories where

Mr. Zhang was housed during the six time periods identified in Plaintiffs’ June 1, 2018 letter,

and “all phone recordings made by and between [Mr. Zhang] and his family and friends,” also

referenced in Plaintiffs’ June 1, 2018 letter, or, if this material no longer existed, to provide

Plaintiffs with a sworn statement to that effect, identifying (a) the date of their destruction and

circumstances under which they were destroyed, (b) the efforts that were made to preserve
                                                  5
and/or recover them, and when and by whom these efforts were made, (c) the document

retention and destruction policies under which they were destroyed, and (d) whether any

litigation hold was issued by the Defendants with respect to these documents. (Id.).

               3.     Defendants Represent that Specific Documents Relating to Inmate Bed
                      Assignments Do Not Exist, and Defendants Did Not Preserve the Video
                      Surveillance Footage or Telephone Recordings

       In a June 18, 2018 letter, Defendants affirmed that any documents relating to bed

numbers or bed charts with numbers for April 2015 – April 2016 no longer existed. (ECF 120).

Defendants also maintained that a “Head Count Logbook” did not exist. (Id.). Defendants

explained that officers are not obligated to record inmate bed numbers in the housing unit log

book but that it is possible some officers did so. (Id.). Defendants would have to search through

the archived housing unit log books from 2015 and 2016 to determine whether there is any

mention of inmates’ bed numbers. (Id.). Thus, Defendants requested that Plaintiffs narrow their

demand to specific dates and times. (Id.).

       Plaintiffs responded by arguing that Defendants should be required to search through

the archived log books. (ECF 121). Plaintiffs also informed the Court that Defendants had

provided two sworn statements regarding the video surveillance and telephone recording

document requests indicating that neither had been preserved. (Id.).




                                                6
         The Court then ordered the parties to meet and confer to resolve these issues and to

raise any disputed issues in a joint letter to be filed one week before the July 12, 2018

conference. (ECF 124). 3

         At the discovery conference on July 12, 2018, the Court directed, inter alia, Defendants

to produce unredacted logbooks for the housing areas that housed Mr. Zhang for the following

dates and date ranges: June 9, 2015, June 10, 2015, July 6, 2015, September 5, 2015,

September 7, 2015, September 13, 2015, October 20, 2015, November 12, 2015, November 13,

2015, the first week of December 2015, January 14, 2016, February 15,2016, February 22, 2016,

March 1, 2016 through March 10, 2016, March 14, 2016, March 17, 2016, March 24, 2016, and

April 18, 2016. (Transcript of July 12, 2018 Conference, at 17-19).

         On August 14, 2018, the parties submitted a joint letter in advance of the next discovery

conference. (ECF 138). Defendants had found and produced log books covering the requested

July – December 2015 and April 2016 dates, but the remaining log books (for June 2015 and

January 2016 – March 2016) could not be located. (Id.).




         3
            On July 6, 2018, Defendants filed a letter outlining disputes to be discussed at the July 12, 2018
conference. (ECF 127). Defendants’ letter detailed their attempts to meet and confer with Plaintiffs’ counsel and
represented that Plaintiffs’ counsel had not provided his portion of the joint letter to Defendants. (Id.). Defendants
identified “headcount log books” as an issue to be discussed at the conference, reiterating their stance (first
outlined in ECF 120 dated June 18, 2018) that Plaintiffs should narrow their demand. (Id.). Plaintiffs filed a letter
that same day. (ECF 128). On July 11, 2018, the Court issued an order notifying the parties that the Court would
not consider the issues raised in Plaintiffs’ letter at the upcoming discovery conference due to Plaintiffs’ counsel’s
failure to timely meet and confer with Defendants. (ECF 129).



                                                          7
                  4.       Discovery Closes; Parties Discuss Spoliation Motion

         Discovery closed on September 28, 2018. (ECF 160, 166). In a September 28, 2018 status

letter (which Defendants again submitted without Plaintiffs’ portion because of counsel’s delay

in providing it),4 Defendants represented that they had produced to Plaintiffs “control room log

books” for the RNDC facility, but that they could not locate similar materials for the VCBC

facility. 5 (ECF 161). Thus, on November 5, 2018, the Court directed the parties to meet and

confer and provide a proposed briefing schedule on Plaintiffs’ contemplated spoliation motion

by December 7, 2018. (ECF 176). This motion then followed. (ECF 183, 187, 189).

III.     Discussion

         A.       This Court’s Authority

         Pretrial matters “not dispositive of a party's claim or defense” may be referred to a

magistrate judge for hearing and decision, subject to review, if timely objections are filed, by

the district judge on a “clearly erroneous” or “contrary to law” standard. Fed. R. Civ. P. 72(a);

see also 28 U.S.C. § 636(b)(1)(A). “Discovery motions, including those seeking sanctions . . . , are

ordinarily considered non-dispositive, and therefore fall within the grant of Rule 72(a), unless

the sanction deployed disposes of a claim [or defense].” Seena Int'l, Inc. v. One Step Up, Ltd.,

No. 15-CV-01095 (PKC) (BCM), 2016 WL 2865350, at *10 (S.D.N.Y. May 11, 2016) (quoting Lan v.

Time Warner, Inc., No. 11-CV-2870 (AT) (JCF), 2016 WL 928731, at *1 (S.D.N.Y. Feb. 9, 2016)




4
  Plaintiffs’ letter, which was filed that same day, did not add any position regarding the “control room log books.”
(ECF 162). Nor did Plaintiffs provide a proposed briefing schedule for a spoliation motion, as the Court had
previously directed.
5
  RNDC and VCBC facilities are dormitories where Mr. Zhang had been housed.
                                                          8
(internal citations omitted)). “The critical issue . . . is what sanction the magistrate judge

actually imposes, not what sanction the moving party seeks.” Syntel Sterling Best Shores

Mauritius Ltd. v. TriZetto Group, 328 F.R.D. 100, 118 (S.D.N.Y. 2018) (quoting Charles Alan

Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and Procedure § 3068.2, at 383

(Thomson Reuters 2014)). For reasons discussed below, this Court does not find that case-

dispositive sanctions are warranted; thus, this Court has the authority to impose them pursuant

to Rule 72(a).

       B.        Legal Standards

       “Spoliation is the destruction or significant alteration of evidence, or the failure to

preserve property for another’s use as evidence in pending or reasonably foreseeable

litigation.” West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir.1999).

       Rule 37(e) of the Federal Rules of Civil Procedure, amended in 2015, governs sanctions

for failure to preserve ESI, and provides as follows:

       (e) Failure to Preserve Electronically Stored Information. If electronically stored
       information that should have been preserved in the anticipation or conduct of
       litigation is lost because a party failed to take reasonable steps to preserve it, and
       it cannot be restored or replaced through additional discovery, the court:

       (1)       Upon finding prejudice to another party from loss of the information, may
                 order measures no greater than necessary to cure the prejudice; or

       (2)       Only upon finding that the party acted with the intent to deprive another
                 party of the information’s use in the litigation may:

                 (A)    Presume that the lost information was unfavorable to the party;

                 (B)    Instruct the jury that it may or must presume the information was
                        unfavorable to the party; or


                                                  9
                (C)      Dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e).

        Pursuant to Rule 37(e), Plaintiffs must show that Defendants “acted with the intent to

deprive [Plaintiff] of the information’s use in the litigation” before the sanctions listed in

subsection (2) of Rule 37(e)—i.e., adverse inference, dismissal, or default judgment—are

available. Fed. R. Civ. P. 37(e)(2). Absent a showing of “intent to deprive,” Plaintiffs’ relief is

limited to sanctions under subsection (1) of Rule 37(e). Fed. R. Civ. P. 37(e)(2). Before the 2015

amendment of Rule 37(e), a court had discretion to impose sanctions—even the more serious

sanctions now enumerated in Rule 37(e)(2)—for negligent spoliation of ESI. See Residential

Funding Corp. v. DeGeorge Financial Corp., 306 F.3d 99, 107 (2d Cir. 2002).

        The traditional spoliation standards found in Residential Funding still apply to non-ESI

evidence. Pursuant to Residential Funding, a party seeking an adverse inference instruction is

required only to demonstrate:

        “(1) that the party having control over the evidence had an obligation to preserve
        it at the time it was destroyed; (2) that the records were destroyed with a culpable
        state of mind; and (3) that the destroyed evidence was ‘relevant’ to the party’s
        claim or defense such that a reasonable trier of fact could find that it would
        support that claim or defense.”


306 F.3d 99, 107 (2d Cir. 2002); see also Arista Records LLC v. Usenet.com, Inc., 608 F. Supp. 2d

409, 430 (S.D.N.Y. 2009) (expanding Residential Funding Corp. to sanctions other than adverse

inference instructions). Under this standard, a court has discretion to sanction a party for even

negligent spoliation. See Residential Funding Corp., 306. F.3d at 108. Thus, the biggest change




                                                  10
the amendments to Rule 37(e) made for ESI was to replace the “culpable state of mind”

element under Residential Funding Corp. with the more stringent “intent to deprive.”

       The 2015 amendments to Rule 37(e) did not otherwise significantly modify the

traditional elements for spoliation sanctions. The moving party must still demonstrate that the

spoliating party “had an obligation to preserve [the evidence] at the time it was destroyed.”

Byrnie v. Town of Cromwell, Bd. Of Educ., 243 F.3d 93, 107 (2d Cir. 2001); see Fed. R. Civ. P.

37(e) (requiring a showing that the lost ESI “should have been preserved in the anticipation or

conduct of litigation” and was “lost because a party failed to take reasonable steps to preserve

it”). The amendments to Rule 37(e) thus “incorporat[e] the [common law] requirements of duty

and breach.” Ungar v. City of New York, 329 F.R.D. 8, 13 (E.D.N.Y. 2018); see Fed. R. Civ. P.

37(e)(2), Advisory Committee Note, 2015 Amendment (“Rule 37(e) is based on this common-

law duty; it does not attempt to create a new duty to preserve”).

       C.      Analysis

       Plaintiffs assert that Defendants spoliated: (1) documents showing inmate location

information, (2) video surveillance footage, and (3) telephone recordings. As an initial matter,

the traditional spoliation standards found in Residential Funding apply to the documents

showing inmate location information, while the newer Rule 37(e) standard applies to the video

surveillance footage and telephone recordings. The parties agree that Defendants failed to

impose a litigation hold relating to any of these categories of documents. Where the parties

disagree is whether Defendants were required to do so, and whether Plaintiffs have sufficiently

established the relevance of each set of documents such that spoliation sanctions are

warranted. Further, regarding appropriate sanctions, Plaintiffs argue that Defendants acted
                                             11
with the intent to deprive, thus entitling them to a default judgment or an adverse inference

instruction, as well as attorney’s fees and costs, under Rule 37(e).

         As discussed below, the Court finds that sanctions are not warranted for loss of

documents concerning inmate location information. Sanctions are warranted, however, for

Defendants’ failure to preserve the video surveillance footage and telephone recordings.

Defendants’ duty to preserve arose no later than April 26, 2016, and Plaintiffs have established

that the Defendants destroyed relevant evidence after their duty to preserve had attached, and

that Plaintiffs were prejudiced by the loss of such evidence. Applying Rule 37(e), the Court finds

that Defendants failure to preserve these items was at worst negligent. Nothing in the record

suggests that the Defendants destroyed evidence in bad faith or with an intent to deprive.

Thus, Plaintiffs are not entitled to Rule 37(e)(2) sanctions, i.e., an adverse inference instruction,

a preclusion order, or a default judgment. Sanctions are warranted, however, under Rule

37(e)(1), and thus Plaintiffs are awarded attorney’s fees and costs.

                  1.       Defendants’ Duty to Preserve Arose No Later Than April 26, 2016

         “The obligation to preserve evidence arises when the party has notice that the evidence

is relevant to litigation or when a party should have known that the evidence may be relevant

to future litigation.” Zubulake v. USB Warburg LLC, 220 F.R.D. 212, 216 (S.D.N.Y. 2003) (citing

Kronisch v. United States, 150 F.3d 112, 126-27 (2d Cir. 1998)). At the latest, and for purposes of

this motion only, 6 Defendants’ duty to preserve arose on or before April 26, 2016, when




6
  Nothing in this section is intended to preclude a finding that a duty to preserve documents related to a deliberate
indifference claim cannot attach until after a plaintiff suffers serious medical consequences. Indeed, when an
inmate dies in custody, this Court questions whether the date of such inmate’s death should be a presumptive
                                                         12
Plaintiffs filed their Personal Injury Claim Form, providing explicit notice of a forthcoming

wrongful death and medical malpractice lawsuit. (See Declaration of David Yan dated January

31, 2019 (ECF 184), Ex. A (“wrongful death caused by the officials of the New York City

Department of Correction for failing to save Mr. Zhi Quan Zhang when Mr. Zhi Quan Zhang

reported his serious health conditions to the officials of the New York City Department of

Correction . . . for almost a year, particularly in the last four months”; “medical doctors . . .

failed to diagnosed Mr. Zhi Quan Zhang’s cardiac disease”; “as a result of the wrongful actions

and medical malpractice [] by the officials of the New York City Department of Correction, Mr.

Zhi Quan Zhang died”)). No later than this time, Defendants should have implemented a

litigation hold.

                   2.      Plaintiffs Have Not Demonstrated Relevance and Prejudice as to Inmate
                           Location Information but Plaintiffs Have Done So as to the Video
                           Surveillance Footage and Telephone Recordings, Warranting Sanctions
                           under Rule 37(e)(1)

         A party is not required to preserve every document in its possession. Zubulake, 220

F.R.D. at 217. Instead, “[a party] is under a duty to preserve what it knows, or reasonably

should know, is relevant in the action, is reasonably calculated to lead to the discovery of

admissible evidence, is reasonably likely to be requested during discovery and/or is the subject

of a pending discovery request.” Id. (quoting Turner v. Hudson Transit Lines, Inc., 142 F.R.D. 68,




start date for a general duty to preserve, and whether a timely-instituted investigation would have resulted in the
preservation of the audio and video tapes sought here. Because Plaintiffs’ Personal Injury Claim Form explicitly
identified the nature of their claim, the nature of Mr. Zhang’s disease and resulting death, and specified a
particular time period during which Mr. Zhang allegedly reported his “serious health conditions” to prison officials,
the Court finds that the duty to preserve the documents sought in this motion to have arisen, at the very latest, on
the date of the filing of the Personal Injury Claim Form.
                                                         13
72 (S.D.N.Y. 1991)). In this context, “relevance” means “something more than sufficiently

probative to satisfy Rule 401 of the Federal Rules of Evidence.” Khatabi v. Bonura, No. 10-CV-

1168 (ER), 2017 WL 10621191, at *3 (S.D.N.Y. April 21, 2017) (quoting Residential Funding

Corp., 306 F.3d at 108-09). The party “must adduce sufficient evidence from which a reasonable

trier of fact could infer that the destroyed . . . evidence would have been” favorable to its case.”

Id. This standard applies to both ESI and non-ESI. The Court will address each of Plaintiffs’

categories in turn to determine their relevance to this matter.

                  a.       Sanctions are Not Warranted for Documents Relating to Inmate
                           Location Information

         Plaintiffs seek documents sufficient to show the location of inmates in the housing units

where Mr. Zhang was housed during his incarceration. Plaintiffs argue that they need this

information to identify potential witnesses who would have witnessed Mr. Zhang repeatedly

complaining of chest pain to correction officers and who would possibly have seen and heard

Mr. Zhang in distress. Defendants provided Plaintiffs with a list of inmates who resided in each

housing unit where Mr. Zhang resided, but Plaintiffs argued that the lists provided by

Defendants contained too many names. (Declaration of Gabrielle Apfel dated March 4, 2019

(ECF 188), Ex. B). 7 Plaintiffs thus seek more specific information, including “documents of bed

numbers,” “charts list[ing] bed numbers” or a “Head Count Logbook.” Defendants maintain that

those specific documents do not exist, and that the only possible sources of inmate location




7
 The lists Defendants provided to Plaintiffs were 17 pages, with approximately 50 inmates’ names listed on each
page, approximately 850 in total. (See Apfel Decl., Ex. B). Plaintiffs did not represent whether they investigated any
names on the list or ever tried to find any of the listed individuals.
                                                         14
information or bed assignments might have been specific housing area log books, but that

correction officers were not under any obligation to note bed assignments. 8

        Based on the record before the Court, there is insufficient evidence to conclude that

“documents of bed numbers” or “bed charts with numbers” ever existed. First, Defendants

have denied their existence. The parties and the Court discussed Plaintiffs’ document requests

regarding these items several times by letter, see, e.g., ECF 120, 128, and in person at the July

12, 2018 conference. On each occasion, Defendants represented that the only possible location

of information regarding an inmate’s bed assignment might be specific housing area log books,

and not any other documents or charts. Further, Plaintiffs, who include only one sentence on

these items in their motion, have not shown otherwise. (See Plaintiffs’ Memo of Law (ECF 185)

at 4 (“Defendants did not produce ‘the documents of bed numbers, bed charts with numbers’

or ‘a sworn statement explaining how the documents were maintained by the prison [].”)).

Nothing in the record supports a finding that these specific documents ever existed, and so the

Court cannot find that Defendants had a duty to preserve them.

        Defendants’ duty to preserve also did not extend to “housing area log books.” As noted

above, a party is not required to preserve “every document in its possession.” Zubulake, 220

F.R.D. at 217. Rather, a party’s duty to preserve extends only to information “likely to have

discoverable information that the disclosing party may use to support its claims or defenses.”




        8
           After this Court ordered Defendants to produce to Plaintiffs housing area log books for specific dates
identified by Plaintiffs (dates on which Mr. Zhang allegedly complained to correction officers), Defendants
produced log books for nine of the eighteen time periods. Defendants represented, however, that the remaining
log books ordered to be produced (from an additional nine time periods) could not be located.

                                                        15
Id. at 218 (citing Fed. R. Civ. P. 26(a)(1)(A) (emphasis added)). Here, Defendants explained that

correction officers are not obligated to note inmate bed numbers in housing unit log books.

Indeed, of the nine housing area logbooks produced to Plaintiffs, none contained information

on inmate bed numbers or locations. (Defendants’ Memo of Law (ECF 187) at 5). Thus, nothing

in the record supports an inference that Defendants either knew or should have known that

they needed to preserve housing unit log books in the event of future litigation, see id. at 217,

or that the lost housing unit log books “would have been favorable to [Plaintiffs’] case.”

Khatabi, 2017 WL 10621191, at *3 (quoting Residential Funding Corp., 306 F.3d at 108-09).

Accordingly, spoliation sanctions are not warranted with regard to documents relating to

inmate location information. 9

                 b.       Sanctions are Warranted Under Rule 37(e)(1) but not Rule 37(e)(2) for
                          the Loss of the Video Surveillance Footage and Telephone Recordings

        As noted above, for ESI, Plaintiffs must show that Defendants “acted with the intent to

deprive [Plaintiffs] of the information’s use in the litigation” before the sanctions listed in

subsection (2) of Rule 37(e) are available. Fed. R. Civ. P. 37(e)(2). This intent standard is

stringent, requiring clear and convincing evidence that the spoliating party acted with the

“intent to actually deprive another party of evidence.” Leidig v. Buzzfeed, Inc., No. 16-CV-542,




        9
           As noted above, Defendants provided Plaintiffs with a list of inmates who resided in each housing unit
where Mr. Zhang resided. Because Plaintiffs have these lists, and because Plaintiffs found at least one witness, Mr.
Juan Requena (whose bed was located directly next to Mr. Zhang from the end of February until late March 2016),
even if Plaintiffs had established that Defendants’ duty to preserve extended to housing unit log books, Plaintiffs’
prejudice from any alleged spoliation of additional documents relating to inmate location information is minimal.
Indeed, Plaintiffs did not even ask Mr. Requena during his deposition if he could help identify other potential
witnesses. (Yan Decl., Ex. J).

                                                        16
2017 WL 6512353 (GWG), at *11 (S.D.N.Y. Dec. 19, 2017). Absent a showing of “intent to

deprive,” Plaintiffs’ relief is limited to sanctions under subsection (1) of Rule 37(e).

       Here, the circumstances surrounding Defendants’ loss of ESI do not support an

inference that Defendants acted with the intent to deprive Plaintiff of evidence. While

Defendants admitted that they failed to take any steps to preserve the video surveillance

footage and telephone recordings prior to their destruction, once ordered by the Court to

investigate, Defendants did so immediately and transparently reported their findings. Cf. Report

& Recommendation, Cruz v. G-Star, Inc., et al., No. 17-CV-7685, (S.D.N.Y. June 19, 2019) (Wang,

M.J.), ECF No. 89 (finding an intent to deprive where, in an FLSA and employment

discrimination case, defendants and outside litigation counsel failed to impose a litigation hold

after the plaintiff’s filing of two internal human resources complaints, internal discussions

regarding the plaintiff’s termination, the plaintiff’s subsequent termination, and

communications between the plaintiff’s counsel and defendants’ outside counsel concerning a

proposed lawsuit, resulting in the destruction of the plaintiff’s ESI; defendants also

misrepresented to the plaintiff and to the Court defendants’ ability to produce the plaintiff’s ESI

for over four months). Further, nothing in the record suggests that Defendants selectively

destroyed evidence. Indeed, Plaintiffs can obtain (and have obtained) other evidence—such as

testimony of other inmates and family members with whom Mr. Zhang spoke about his illness,

not to mention Mr. Zhang’s medical records—with which to prove their case. Cf. id.

(destruction of Plaintiffs’ entire email file prejudiced Plaintiffs’ ability to prove her FLSA and

employment discrimination case); Moody v. CSX Transportation, Inc., 271 F. Supp. 3d 410, 430-



                                                  17
32 (W.D.N.Y. 2017) (intent to deprive where defendant spoliated “critical and irreplaceable

data” that would have “conclusively determined” the central factual issue in dispute).

                       i.      Video Surveillance Footage

       Plaintiffs seek video surveillance footage from Mr. Zhang’s housing unit. The requested

footage is limited to specific dates on which Mr. Zhang sought the assistance of a correction

officer for chest pain during the night.

       According to David Kim, a Correction Officer in the Office of the Chief of Department,

the Department of Correction retains video surveillance footage for 90 days, unless pulled from

the server pursuant to a retention request. (Apfel Decl., Ex. E, ¶ 6). All video surveillance is

overwritten after 90 days. (Id.). Therefore, Defendants did not have a duty to preserve any

video surveillance footage older than 90 days at the time their duty to preserve arose, here, no

later than April 26, 2016. By the time Defendants duty to preserve arose in April 2016, the video

surveillance from June 9, 2015, September 4, 2015, September 5, 2015, and November 13,

2015 would have been overwritten pursuant to Defendants’ destruction and retention policy.

Thus, Defendants did not have a duty to preserve the video surveillance footage from those

four dates.

       The video surveillance footage from the remaining three dates, however, should have

still been available in April 2016 when Defendants’ duty to preserve arose. A party’s duty to

preserve extends to any evidence “likely to have discoverable information that the disclosing

party may use to support its claims or defenses.” Id. at 218 (citing Fed. R. Civ. P. 26(a)(1)(A)).

The duty also extends to information that is relevant to the claims or defense of any party. Id.

(citing Fed. R. Civ. P. 26(b)(1)). Here, Plaintiffs’ Personal Injury Claim Form provided Defendants
                                                 18
with explicit notice of a forthcoming wrongful death and medical malpractice lawsuit, and also

provided Defendants with notice of the specific argument that “Mr. Zhi Quan Zhang reported

his serious health conditions to the officials of the New York City Department of Correction . . .

for almost a year, particularly in the last four months.” (See Yan Decl., Ex. A) (emphasis added)).

Further, the deposition testimony of Juan Requena corroborates Plaintiffs’ statement that Mr.

Zhang reported his health conditions to correction officers in the months before he died. In

fact, Mr. Requena testified that he spoke to correction officers on Mr. Zhang’s behalf on at least

two occasions regarding Mr. Zhang’s health issues and need for medical treatment. Thus,

Defendants should have anticipated when they received the Personal Injury Claim Form that

video surveillance from the past 90 days would be relevant to the action.

       Further, Plaintiffs have established prejudice. According to Plaintiffs, the video

surveillance footage—limited to dates where Mr. Zhang complained of chest pain—is relevant

to the extent it shows Mr. Zhang’s facial expression and movements, Mr. Zhang’s interactions

with correction officers, and the correction officers’ responses. (See Plaintiffs’ Memo of Law

(ECF 185) at 11). In support of this argument, Plaintiffs provide the deposition testimony of Mr.

Requena, whose bed was located directly next to Mr. Zhang from the end of February 2016

until late March 2016. (Yan Decl., Ex. J, at 10-11, 30). Although he did not provide exact dates,

Mr. Requena testified that Mr. Zhang consistently complained of chest pain to Mr. Requena

from mid-February 2016 until late March 2016. (Id. at 11-16, 41). Mr. Requena also testified

that he spoke to correction officers on Mr. Zhang’s behalf on at least two occasions and helped

him sign up for sick calls. (Id. at 13-15, 64). Therefore, the Court finds that the loss of this

footage prejudiced Plaintiffs. Mr. Zhang is no longer alive to testify, and to the extent the
                                                  19
footage showed Mr. Zhang in pain, complaining to correction officers and other inmates, it

would have been favorable to Plaintiffs’ case. Accordingly, spoliation sanctions are warranted

for the loss of video surveillance footage dating from 90 days before April 26, 2016.

                       ii.     Telephone Recordings

       Plaintiffs argue that the deposition testimony of Mr. Requena also shows that Mr.

Zhang’s family members were aware of his medical conditions, and thus telephone recordings

between Mr. Zhang and “his family members and friends could have revealed that [] [Mr.]

Zhang complained about Defendants’ deliberate indifference to his life-threatening illness.”

(Plaintiffs’ Memo of Law (ECF 185) at 11). Plaintiffs also note that Investigator Malik Aziz

listened to Mr. Zhang’s telephone calls, of which there were approximately 45 made between

January 1, 2016 and March 30, 2016. (Id. at 1; Yan Decl., Ex. G). The Complaint alleges that Mr.

Zhang told Plaintiffs and other members of his family that correction officers “would not let him

to go to see a doctor without an appointment,” that “he had to request [] advanced

appointments that would make him [] wait for quite a long time,” and that “he was only given

pain killers every time [] he was brought to the clinic even though he told the staff in the clinic

that his pain was severe.” (Comp. ¶¶ 89-90). These allegations suffice to show relevance and

prejudice from the loss of these telephone recordings. Again, Mr. Zhang is not alive to testify;

Defendants’ destruction of these recordings has prejudiced Plaintiffs’ case by denying Plaintiffs’

the ability to corroborate Mr. Zhang’s family members’ testimony at trial. Defendants’

destruction of these recordings “limited the universe of documents available for [Plaintiffs] to

use in this litigation.” Lokai, 2018 WL 1512055, at *12; see CAT3, LLC v. Black Lineage, Inc., 164

F. Supp. 3d 488, 497 (S.D.N.Y. Jan. 12, 2016) (“Plaintiff[s’] case against Defendants is weaker
                                                 20
when [they] cannot present the overwhelming quantity of evidence it otherwise would have to

support its case.” (quoting Victor Stanley v. Creative Pipe, Inc., 269 F.R.D. 497, 533 (D. Md.

2010)).

                 3.      Failure to Appear at Deposition

          Plaintiffs’ motion notes only that “at least one of the Correction Officers did not attend

the depositions duly noticed and ordered.” See Plaintiffs’ Memo of Law (ECF 185) at 4. Plaintiffs

do not name the officer or provide any further argument on this issue until their Reply.

Defendants explain that Correction Officer Whitaker did not appear for her deposition on

October 10, 2018. (Defendants’ Memo of Law (ECF 187) at 15). Defendants were later advised

by the Department of Correction that Officer Whitaker was out on medical leave. (Id.). Efforts

to contact Officer Whitaker over the next month were unsuccessful as she remained “out on

medical leave due to illness.” (Id.).

          Plaintiffs argue that Officer Whitaker is a party because she is one of the named Jane

Does in the Complaint. This argument is incorrect. Judge Keenan has not issued a decision on

Plaintiffs’ motion to amend, and a review of Plaintiffs’ motion papers does not reveal any

mention of Officer Whitaker as a proposed party. Correction officers not individually named are

not considered parties. See Fox v. Lee, No. 15-CV-0390 (TJM) (CFH), 2018 WL 1187404 (N.D.N.Y.

Feb. 5, 2018) (characterizing unnamed correction officers are nonparties).

          Further, sanctions are not warranted whether Officer Whitaker is a 30(b)(6) designee or

a nonparty. Both Federal Rule of Civil Procedure 37(d), which provides that sanctions may be

imposed on a party whose Rule 30(b)(6) designee “fails, after being served with proper notice,

to appear for that person’s deposition,” and Federal Rule of Civil Procedure 45(e), “[t]he only
                                                  21
authority in the Federal Rules of Civil Procedure for the imposition of sanctions against a

nonparty for failure to comply with a subpoena duces tecum,” Bender v. Del Valle, No. 05-CV-

6459 (GEL) (RLE), 2007 WL 1686322, at *2 (S.D.N.Y. 2007) (quoting Application of Sumar, 123

F.R.D. 467, 473 (S.D.N.Y. 1988)), generally require a violation of a court order before sanctions

may be imposed. Plaintiffs point to the Court’s June 5, 2018 Order. (ECF 118). That Order,

however, does not identify Officer Whitaker by name or include any deposition dates.

Moreover, based on Defendants’ counsel’s representations, Officer Whitaker had good cause

for failure to appear at her deposition, and Plaintiffs’ counsel has not provided any evidence to

suggest otherwise. Therefore, the Court finds that sanctions are not warranted for Correction

Officer Whitaker’s deposition.10

                 4.       Appropriate Sanction

        Because Plaintiffs have established relevancy and prejudice for the loss of the video

surveillance footage and telephone recordings, spoliation sanctions are warranted. Plaintiffs

request, in the alternative, (1) “an adverse influence” [sic], which appears to be a request for

entry of a default judgment; or (2) an adverse inference instruction. Plaintiffs also seek costs

and attorneys’ fees. As discussed above, because nothing in the record suggests that the

Defendants destroyed evidence in bad faith or with an intent to deprive, Plaintiffs are not

entitled to a default judgment or adverse inference.




10
  According to Defendants, Plaintiffs never requested a new date for Officer Whitaker’s deposition. (See
Defendants’ Memo of Law (ECF 187) at 16). Plaintiffs appear to concede as much, instead arguing that defense
counsel should have done so. (See Plaintiffs’ Reply (ECF 189) at 9) (“Defense counsels have failed to move the
Court to extend the discovery for cause and provide Correction Officer Whitaker another chance to be deposed.”).
                                                      22
       Plaintiffs are entitled, however, to the attorneys’ fees and costs Plaintiffs incurred from

May 1, 2018 to the present in litigating the issues of the video surveillance footage and the

telephone recordings, including those Plaintiffs incurred in connection with the instant motion.

As to the amount of the award, Plaintiffs shall submit their fee application by October 4, 2019.

Defendants may submit a challenge to Plaintiffs’ calculation by October 18, 2019 and Plaintiffs

may reply by October 25, 2019. A status conference will be held on October 29, 2019 at 10:00

a.m. at the Daniel Patrick Moynihan Courthouse, 500 Pearl St., Courtroom 20D.



SO ORDERED.



                                                            s/ Ona T. Wang
Dated: August 20, 2019                                                 Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                23
